Citation Nr: 1451014	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a lumbar spine disability.

2. Whether new and material evidence was received with respect to the claim of service connection for a cervical spine disability.

3. Entitlement to a rating in excess of 10 percent from June 26, 2009 to July 26, 2011 and in excess of 20 percent from July 26, 2011 forward for residuals of a lateral malleolus fracture in the right ankle.  

4. Entitlement to a rating in excess of 20 percent for left shoulder tendonitis.

5. Entitlement to a compensable rating for depression from March 8, 2000 to April 20, 2009.

6. Entitlement to a rating in excess of 10 percent April 20, 2009 to August 8, 2011 for depression.

7. Entitlement to a rating in excess of 50 percent from August 8, 2011 forward for depression.

8. Entitlement to service connection for a lumbar spine disability.

9. Entitlement to service connection for a cervical spine disability.

10. Entitlement to a compensable rating for gastritis and duodenitis from March 8, 2000 forward.

11. Entitlement to total disability based on individual unemployability.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1977 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The evidence shows that the Veteran filed a claim for increased ratings for depression and gastritis received on March 8, 2000.  The RO did not adjudicate those claims.  Therefore, the issues have been adjusted to reflect the earlier claim date.

The issues of entitlement to service connection for low back and neck disabilities, increased ratings for gastritis and depression, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a temporary 100 percent rating for left shoulder surgery has been raised by the record in a July 2012 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A petition to reopen claims of service connection for low back and neck disabilities was denied in a March 2006 rating decision.  The Veteran was notified of his appellate rights but did not appeal or substantiate his appeal, and no new and material evidence was received within one year of that decision.

2. From June 26, 2009 to July 26, 2011, the Veteran's right ankle disability was not manifested by marked limitation of actual motion or flare-ups, incoordination, excess fatigue, weakness, or loss of endurance.

3. From July 26, 2011 forward, the Veteran's right ankle disability was manifested by marked limitation of motion; there was no ankylosis.

4. Given the benefit of the doubt, the Veteran's left, non-dominant shoulder had flare-ups in pain and limitation to 25 degrees, but he did not have marked interference with employment or frequent episodes of hospitalization.

5. From April 20, 2009 to August 8, 2011, the Veteran's depression symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

6. From August 8, 2011, the Veteran's depression symptoms were not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

CONCLUSIONS OF LAW

1. The March 2006 rating decision denying a petition to reopen claim of service connection for lumbar spine and cervical spine disabilities became final, and new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for a rating in excess of 10 percent from June 26, 2009 to July 26, 2011 and in excess of 20 percent from July 26, 2011 forward for the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).

3. The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5203 (2014).

4. The criteria to establish a rating of 30 percent disability, but not higher, for depression have been met from April 20, 2009 to August 8, 2011.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).

5. The criteria for a rating in excess of 50 percent disability for depression from August 8, 2011 forward have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered for the claims decided herein.  VA provided examinations on the Veteran's shoulder, ankle, and depression disabilities in November 2009, December 2009, July 2011, August 2011, and July 2013.  The Veteran asserts that the examinations are "substandard" and not adequate to assess his disabilities.  To the contrary, the examination reports address the pertinent rating criteria with details of symptoms and the effects on the Veteran's life.  Thus, the examinations are adequate.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required for the claims decided herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in April 1999 denying the Veteran's claims of service connection for low back and neck disabilities.  The RO found no evidence of specific pathology to indicate current disability that could be linked to active service.  The Veteran was notified of his appellate rights but did not appeal his claims, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the April 1999 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In March 2006, the RO denied a petition to reopen the claims of service connection on the basis that new evidence received was not material to the issue of a medical nexus to service.  The Veteran appealed the denial to reopen the claims.  The RO issued a Statement of the Case in August 2006 confirming the denial to reopen the claims.  The Veteran did not file a substantial appeal to the Board within 60 days of the Statement of the Case.  Moreover, no new and material evidence was received within a year of the March 2006 decision.  Therefore, the March 2006 RO denial also became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Since the last final denial of service connection for low back and neck disabilities, VA received medical literature regarding osteoarthritis and its onset in the second and third decades of many patients' lives.  VA also provided an examination and opinion for the low back claim.  The medical literature was not previously considered by agency decision makers and relates to an unestablished fact necessary to substantiate the claim: that the Veteran's current low back and neck arthritis could be related to service.  This evidence does not address the Veteran's circumstances specifically.  However, the evidence satisfies the criteria in light of the low threshold for finding new and material evidence.  See Shade, 24 Vet. App. at 118.  The new VA medical opinion for the low back also addresses the question of whether the low back disability is related to service.  As new and material evidence has been received with respect to the claims for service connection for low back and neck disabilities, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to provide evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Right Ankle 

The Veteran's right ankle disability has been rated by analogy under Diagnostic Code (DC) 5271 for limitation of motion in the ankle.  See 38 C.F.R. § 4.71a.  The RO assigned a 10 percent rating from June 26, 2009 to July 26, 2011 and a 20 percent rating from July 26, 2011 forward.  Under this Diagnostic Code, the maximum, 20 percent rating is awarded for marked limitation of motion in the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  

As discussed below, the criteria for a rating in excess of 10 percent for the right ankle from June 26, 2009 to July 26, 2011 have not been met.  See 38 C.F.R. § 4.71a, DC 5271.
  
In November 2009, the examiner recorded plantar flexion from zero to 25 degrees and dorsiflexion from zero to 12 degrees.  The examiner recorded no objective signs of pain, although the Veteran reported experiencing pain and treating it with heat and ice.  The examiner found no flare-ups, incoordination, excess fatigue, weakness, or loss of endurance.  The examination also showed normal gait, no swelling, no locking, no effusion, and no tenderness.  The Veteran reported that he was able to drive, take care of his home, and work as a truck mechanic.  He had not used a brace for several years.  The July 2011 examiner recorded dorsiflexion of zero degrees and plantar flexion of zero to 45 degrees, or full plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran reported intermittent pain, minor swelling, stiffness, soreness, and occasional episodes of instability, but he did not use an ankle brace.  He again reported not missing work for his ankle disability. 

Plate II shows normal plantar flexion from zero to 45 degrees and normal dorsiflexion from zero to 25 degrees.  38 C.F.R. § 4.71a, Plate II.  For the period from June 26, 2009 to July 26, 2011, the evidence shows no more than a moderate level of disability in that the Veteran could flex his ankle to the mid-range or higher for plantar and dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5271.  The Veteran reported pain, but the examiner did not find any objective evidence of additional loss of motion from pain.  The examinations identify no evidence of flare-ups, incoordination, excess fatigue, weakness, or loss of endurance, which could cause additional functional loss.  The evidence shows no work absence or use of a brace for the ankle disability during this time.  Therefore, the disability does not rise beyond a moderate level during the period from June 26, 2009 to July 26, 2011.  See 38 C.F.R. § 4.71a, DC 5271.    

The criteria for a rating in excess of 20 percent from July 26, 2011 forward for the right ankle have not been met.  See 38 C.F.R. § 4.71a, DC 5271.

The July 2013 examiner recorded plantar flexion to 10 degrees and dorsiflexion to 15 degrees.  No change was noted with pain or repetitive motion, although the examiner noted pain or tenderness on palpation.  The Veteran reported using an ankle brace daily while working and with excessive activity.  The examiner observed that the Veteran could have difficulty working because he was limited in the way he stooped down because he could not bend enough at his ankle.  The evidence of limited motion, use of an ankle brace, and difficulty at work show a marked disability in the ankle and support the 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5271.  June 26, 2011 is the appropriate date upon which the higher rating should take effect because the time right after the June 26, 2011 examination is the earliest time worsening could have occurred.  See 38 C.F.R. § 3.400(o)(1).  Therefore, the Veteran is afforded all benefit of the doubt as to the date of worsening.  See 38 C.F.R. § 4.3.          

The only schedular rating for the ankle in excess of 20 percent disability is found under Diagnostic Code 5270, for anklylosis of the ankle joint.  38 C.F.R. § 4.71a.  The Veteran could not receive a higher rating under Diagnostic Code 5270, because there is no evidence that he had anklylosis of his right ankle.  See id.  The July 2013 examiner specifically marked "no" in reference to anklylosis. 

Left Shoulder

The Veteran's left shoulder has been rated at 20 percent under Diagnostic Code 5024 for Tenosynovitis and 5203 for the affected joint.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5203 provides for a maximum 20 percent rating for impairment of the clavicle or scapula.  See id.  As the Veteran currently receives the maximum rating, other diagnostic codes will be analyzed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

All diagnostic codes pertaining to the shoulder have one major rating for the dominant arm and one minor rating for the non-dominant arm.  See 38 C.F.R. § 4.71a.  The July 2011 examiner recorded that the Veteran's dominant hand is his right.  Therefore, his left shoulder disability should be evaluated with the minor ratings.  As 20 percent is the maximum rating under Diagnostic Code 5203, additional diagnostic codes will be analyzed.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides for a maximum 30 percent rating for the minor arm with limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Id.  
 
Given the benefit of the doubt, the Veteran's left shoulder symptoms support a 30 percent rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.  In November 2009, the examiner measured left shoulder flexion to 90 degrees, stopping with pain, and abduction to 40 degrees, stopping with pain.  The examiner found no change in range of motion, coordination, fatigue, weakness, endurance, or pain with repetitive motion.  The Veteran reported periods of increase pain and difficulty working overhead. The examiner noted no flare-ups.  The July 2011 examiner measured left shoulder flexion as 80 degrees and abduction as 60 degrees.  The examiner recorded increased limitation with repetitive use and some incapacitating flare-ups but no further loss of motion, weakness, fatigability, or incoordination.  The Veteran reported to the July 2011 examiner that he experienced pain, took daily pain relievers, and missed approximately two to four days of work in the prior six months due to his shoulder.  

In July 2013, the Veteran reported weekly flare-ups in pain.  The examiner recorded left shoulder flexion as 125 degrees with pain and abduction as 70 degrees with pain.  The examiner also noted additional functional loss with less movement than normal, weakened movement, incoordination, and pain.  The Veteran reported not being able to lift or reach items overhead with his left hand, pain with different maneuvers, and not really being able to use his left hand at work.        

The Veteran's range of motion was consistently measured more than that required for a 30 percent rating.  However, the July 2011 examiner noted flare-ups with incapacitating episodes, and the July 2013 examiner noted weekly flare-ups.  The examiners did not give opinions on any additional limitation of motion during flare-ups.  The Veteran's reports of difficulty reaching overhead and inability to work with his left arm provide some evidence of additional limitation.  Moreover, all reasonable doubt as to the degree of disability is resolved in his favor.  See 38 C.F.R. § 4.3.  Thus, 30 percent disability for the left shoulder limited to 25 degrees is warranted.  See Mitchell, 25 Vet. App. 32; see also 38 C.F.R. § 4.71a, DC 5201.  

Diagnostic Code 5200 allows for ratings in excess of 20 percent for the minor arm with anklylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.  There is no evidence of anklylosis of the left scapulohumeral articulation.  The July 2013 examiner specifically found no ankylosis of the shoulder joint.     

Diagnostic Code 5202 allows for a 40 percent rating for minor arm with fibrous union of the humerus and recurrent dislocation at the scapulohumeral joint, a 50 percent rating for nonunion of the humerus, and a 70 percent rating for loss of head of the humerus, or flail shoulder.  38 C.F.R. § 4.71a.  There is no evidence that the Veteran has complications with his humerus or dislocation.  He has not reported any such symptoms.  The July 2013 examiner specifically noted no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.    

The evidence shows symptoms not considered by the rating criteria, and the Veteran asserted that the rating criteria were inadequate.  Extra-schedular consideration will be discussed in more detail.  Referral to the Under Secretary for Benefits or the Director, Compensation Service is necessary where service connected disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, the Veteran has reported not being able to lift objects with his left arm, reach his left arm over his head, or use his left arm in his work as a mechanic.  First, the 30 percent rating assigned compensates for left arm motion limited to 25 degrees or more and considers additional functional loss from pain and flare-ups.  See Mitchell, 25 Vet. App. 32; see also 38 C.F.R. § 4.71a, DC 5201.  Therefore, these symptoms were adequate covered by the rating criteria.  However, the July 2013 examiner recorded positive findings in the left shoulder on the following rotator cuff tests: Hawkins' Impingement test, Empty-can test, and lift-off test.  The examiner also recorded a positive test for cross body abduction in the left shoulder.  Symptoms evidenced by these tests are not fully contemplated by the rating criteria.  

Nevertheless, the second prong of the test for extra-schedular referral is not satisfied in this case.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The July 2011 examiner noted incapacitating episodes related to the left shoulder, but the Veteran reported missing only two to four days of work in a six-month period.  The Veteran reported being employed as a truck mechanic throughout the period on appeal.  A week of absence in a six-month period does not equate to marked interference with employment.  VA treatment records and a July 2012 letter note that the Veteran was scheduled for corrective surgery on his left shoulder.  This is only one period of hospitalization in an elective procedure to try to improve shoulder symptoms.  There is no other evidence of hospitalization.  One period of elective surgery does not evidence frequent periods of hospitalization or the need for extra-schedular referral.  See Thun, 22 Vet. App. at 115-16.

Depression

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

The criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran's depression symptoms most closely approximate a 30 percent rating from April 20, 2009 to August 8, 2011.  See 38 C.F.R. § 4.130, DC 9434.  

The evidence shows symptoms and a history of missing work, which suggests that his depression causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During the December 2009 VA examination, the Veteran reported working in the same job for over 10 years, but he noted being reprimanded four times for missing work as a result of his depression.  The examiner recorded symptoms of depressed mood, diminished interest/pleasure in activities, weight loss or gain, insomnia or hypersomnia, fatigue/loss of energy, and poor concentration/ indecisiveness.  Therefore, a 30 percent rating is appropriate.  See 38 C.F.R. § 4.130, DC 9434.

At the time of the examination, the Veteran had just married his wife, who he had been with for 20 years.  He reported good relationships with his wife, step children, and step grandchildren.  He also noted that his family was a source of support in his life and he had good relationships with peers.  He enjoyed trips, riding bicycles, bowling, movies, and visiting friends.  The examiner recorded normal speech, "pretty good" memory, and no significate impact on impulse control, motivation, or mood.  The Veteran noted rarely having panic attacks.  He also reported that his symptoms occurred only once or twice a year.  A VA treatment record from November 2010 notes a negative screen for depression.  Based on the evidence, the Veteran's depression symptoms do not cause occupational and social impairment with reduced reliability and productivity; he has good relationships with his family and peers, works full time, and has infrequent episodes of symptoms.  A 50 percent rating is not appropriate.  See 38 C.F.R. § 4.130, DC 9434.  

Additionally, the evidence does not show symptoms depicting a disability picture  analogous to a 70 or 100 percent rating.  The Veteran reported rarely having panic attacks.  He had a panic attack three days prior to the examination, and it was the first he had had in 10 years.  The examiner found no symptoms of delusions or hallucinations, no suicidal or homicidal thoughts or ideations, no history of assaultive behaviors, no impairment in thought process, and no obsessive or ritualistic behaviors.  The examiner noted that the Veteran was able to care for himself and maintain personal hygiene.  The evidence does not show any symptoms analogous to those listed in the criteria for 70 and 100 percent ratings, and the Veteran worked full time, had good relationships, and cared for himself.  Therefore, his depression symptoms do not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 

The examiner marked the Veteran's Global Assessment of Functioning (GAF) score as 67, indicating some mild symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV.  The GAF score for mild symptoms supports the 30 percent rating, not a 50, 70, or 100 percent rating for depression.   

Next, the Board finds that the Veteran's depression symptoms do not meet the criteria for a rating in excess of 50 percent from August 8, 2011 forward.  See 38 C.F.R. § 4.130, DC 9434.

In the August 2011 examination, the Veteran reported increased panic attacks, weekly or less.  The examiner recorded poor concentration, mild memory loss, and difficulty with relationships.  The Veteran reported social isolation and irritability straining his marriage.  In March 2014 treatment, he continued to note that he closed himself off from his wife.  The examiner marked difficulty in establishing and maintaining effective work and social relationships as a symptom.  He also has insomnia.  These symptoms demonstrated a worsening in the Veteran's depression since the December 2009 examination, and the RO awarded a 50 percent rating.    

However, the Veteran's depression symptoms do not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.  The examiners in August 2011 and March 2014 noted that his thought processes were clear, logical, linear, coherent, and goal directed.  The March 2014 provider noted fair insight, judgment, and cognition.  Again, the Veteran reported waxing and waning symptoms for three to four days with a month or two in between.  He continued spending time with his family, enjoying cookouts and socializing with his step children and grandchildren.  Both examiners recorded normal speech.  The examiners found no mental/psychological impairment to his ability to care for himself.  The Veteran denied any suicidal or homicidal thoughts or ideations and obsessive or ritualistic behaviors.  In July 2011, he reported panic attacks but with a frequency of less than weekly.  Although, in March 2014, he reported low motivation and sometimes missing work, the Veteran continued to be employed fulltime as a mechanic throughout the period on appeal.  

Based on the evidence described above, the Veteran has maintained good family relationships and continues to work and care for himself.  There were no symptoms noted to cause impairment in judgment or thought process.  The Veteran's panic attacks were not near-continuous.  Although he experienced depressed mood, he was able to function independently.  There is no evidence of grossly inappropriate behavior or assaultive or dangerous behavior.  He continues to work.  The examiners assigned GAF scores of 65 and 60, indicating mild to moderate symptoms and difficulties in functioning.  See DSM-IV.  These GAF scores do not reflect the level of functional impairment associated with 70 or 100 percent disability.  Therefore, the evidence does not show depression symptoms that closely approximate the criteria for a 70 percent or 100 percent rating.  See 38 C.F.R. § 4.130, DC 9434.   

During the August 2011 VA examination, the Veteran reported the onset, or worsening of panic attacks within the year prior.  However, he did not provide a more specific date, and VA treatment records do not show that he sought treatment for increased symptoms.  Instead, treatment from November 2010 shows a negative depression screen.  The evidence is insufficient to determine the appropriate onset of increased symptoms.  An effective date prior to August 8, 2011 is not reasonably ascertainable.  See 38 C.F.R. § 3.400(o)(1).  

Extra-schedular considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's ankle, shoulder, and depression disabilities are fully contemplated by the schedular rating criteria.  Limitation of motion, incapacitating episodes, and pain are specifically referenced in the diagnostic codes and case law.  The criteria and case law for rating mental disorders are intentionally broad to consider all symptoms having an effect on functioning.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder, aside from those of the shoulder discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014). Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a lumbar spine disability is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a cervical spine disability is granted.

A rating in excess of 10 percent from June 26, 2009 to July 26, 2011 and in excess of 20 percent from July 26, 2011 forward for residuals of a lateral malleolus fracture in the right ankle are denied.

A rating of 30 percent, but not higher, for a left shoulder disability is granted.

A rating of 30 percent, but not higher, for depression from April 20, 2009 to August 8, 2011 is granted.

A rating in excess of 50 percent for depression from August 8, 2011 forward is denied.

REMAND

The July 2013 examiner concluded that there was no connection between the current lumbar spine disability and service because there was no in-service treatment for a low back problem.  However, treatment records from November 1977 note complaints of low back pain for three weeks.  The examiner should consider all relevant evidence of record in coming to an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 23 (2007).  

The Veteran has arthritis in his cervical spine currently and treatment from June 1988 notes degenerative changes to the cervical spine.  The proximity of this treatment to service and the note of degenerative changes suggest that the disorder could have begun in service.  Thus, a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. §§ 3.307, 3.309.    

The Veteran correctly points to a claim for increased ratings for depression and gastritis filed on March 8, 2000.  The RO has not adjudicated the issue of increased ratings for depression and gastritis for the period between March 8, 2000 and the present claims.  The RO should conduct any appropriate development for that time period, including obtaining VA treatment records and adjudicate the issues.

In July 2013, the VA examiner noted GERD but did not discuss whether GERD is related to the service-connected gastritis disability.  Additionally, the examiner did not adequately address the rating criteria and remand is necessary.  The claim for TDIU is inexplicably intertwined with the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records for the period from January 1999 to October 2003 and associate them with the claims file.

2. Then, schedule the Veteran for a VA musculoskeletal examination and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the Veteran's current lumbar spine disability at least as likely as not related to service?  Take note of November 1977 treatment for low back pain.

b. Did the Veteran's current lumbar arthritis at least as likely as not begin in active service (between July 1977 and February 1987)?

c. Did the Veteran's current cervical spine disability, including arthritis, at least as likely as not begin in active service (between July 1977 and February 1987)?  Take note of the June 1988 treatment record.

The examiner should consider all relevant evidence of record, including lay statements, and provide detailed reasons for the conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Notify the Veteran that his claims for increased ratings for depression and gastritis will be adjudicated from March 8, 2000 to June 26, 2009 and offer him an opportunity to provide information or evidence from that time period.  Put a copy of such notice in the claims file.

4. After completing 1 and 3 above and any necessary development, schedule the Veteran for a VA examination on gastritis and forward the claims file to the examiner.  The examiner should measure and record the current level of disability associated with gastritis and answer the following:

a. Is GERD at least as likely as not related to service?

b. Is GERD at least as likely as not related to service-connected gastritis?

c. Is GERD at least as likely as not aggravated beyond the natural progression by gastritis?

d. Are there any small nodular lesions associated with gastritis identified with gastroscope?

e. Based on the evidence, were the Veteran's gastritis symptoms from March 8, 2000 to June 26, 2009 the same or similar to those recorded on or after June 26, 2009?  If the symptoms differed, please explain how they differed and the basis for this conclusion.   

The examiner should consider all relevant evidence of record, including lay statements, and provide detailed reasons for the conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. After completing 1 and 3 above and any necessary development, forward the claims file to a mental health examiner to address the following:

a. Based on the evidence, were the Veteran's depression symptoms from March 8, 2000 to June 26, 2009 the same or similar to those recorded on December 2, 2009?  If the symptoms differed, please explain how they differed and the basis for this conclusion.     

The examiner should consider all relevant evidence of record, including lay statements, and provide detailed reasons for the conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


